Citation Nr: 1753767	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.  He is a recipient of, among other medals and badges, a Bronze Star, a Combat Infantry Badge, and a Vietnam Gallantry Cross with Palm for his combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's original service connection claim was for coronary artery disease, and he perfected his appeal for this issue.  He later filed a claim for service connection for valvular heart disease, which was also denied.  However, his particular diagnosis is unclear, and his hearing testimony suggests the two issues are related.  Thus, the Board has re-characterized the issue on appeal, to make clear that the issue before the Board is entitlement to service connection for a heart disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he has a heart disability due to herbicide exposure in Vietnam.  Review of the records reveals that the duty to assist extends to obtaining an examination with opinion.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As well, the Board notes that the Veteran's service treatment records are not in the claims file.  Based on communication of record, their availability is unclear; however, attempts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain the Veteran's complete service medical records.  All steps taken should be thoroughly documented within the record, to include any negative responses received.

If the records are unavailable, the reasons for unavailability should be noted in the record, and the Veteran should be provided the opportunity to provide copies of these records.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issue on appeal.

3. After completing directives (1)-(2), the AOJ should arrange for a VA evaluation to ascertain the etiology of the Veteran's heart disability.  Based on the record, the examiner should provide a response to the following:

(a) Identify all diagnosed heart disabilities, to include an ischemic heart disease.

(b) As to each diagnosed heart disability other than ischemic heart disease, is it at least as likely as not (a 50% or higher degree of probability) that such heart disability is related to service, to include the Veteran's conceded exposure to herbicides in Vietnam?  The rationale for this opinion must include some discussion of the Veteran's statements and testimony.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

5. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




